DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-7, in the reply filed on 1/12/2022 is acknowledged.  The traversal is on the ground(s) that the polymeric ion-exchange membrane as claimed is unlikely to be made by another and materially different process and it is unlikely the method as claimed can be used to make another and materially different product because the method is specifically designed to make the membrane of the invention.  This is not found persuasive because product as claimed recites a polymeric ion-conducting membrane while the process as claimed recites producing a proton exchange membrane such that the product as claimed can be made by another and materially different process.  More specifically, the method as claimed includes a step of conducting acidification to the membrane to obtain a proton exchange membrane which would not be required to make the product as claimed such as an anion-conducting membrane as the polymeric ion-conducting membrane. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/12/2022.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CHINA on 4/29/2019. It is noted, however, that applicant has not filed a certified copy of the CN201910355411.5 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2018006109A, refer to English machine translation by EPO.
Regarding claim 1, JP 2018006109A discloses a polymeric ion-conducting membrane with an enhanced stability against attacks of free radicals (solid polymer fuel cell including electrolyte membrane, and a sparingly soluble material added to the electrolyte membrane [0014]-[0015]), comprising:
(a) a polymer matrix (solid polymer electrolyte [0018]-[0019]), and
(b) a redox stabilizer (redox reaction of the sparingly soluble iron cyano complex [0015], iron cyano complex [0025]-[0029])
wherein said redox stabilizer is attached to said polymer matrix by chemical or ligand bonding, or said redox stabilizer is physically mixed with said polymer matrix (directly adding fine particles of the sparingly soluble iron cyano complex to the electrolyte membrane, or precipitating a sparingly soluble iron cyano complex in the electrolyte membrane to uniformly disperse the fine sparingly soluble iron cyano complex [0052], [0054]-[0055]; dispersion in which poorly soluble iron cyano complex is dispersed in a solution in which an electrolyte is dissolved [0060]).
Regarding claim 2, JP 2018006109A discloses all of the claim limitations as set forth above.  JP 2018006109A further discloses said redox stabilizer is one or more molecules each independently comprising a ferrocyanide or a ferricyanide group (Fe(CN)6 [0033]).
Regarding claim 3, JP 2018006109A discloses all of the claim limitations as set forth above.  JP 2018006109A further discloses said molecule comprising a ferrocyanide or a ferricyanide group is selected from the group consisting of potassium ferrocyanide, sodium ferrocyanide, ammonium ferrocyanide, potassium ferricyanide, sodium ferricyanide, ammonium ferricyanide, hexacyanoferrous acid, hexacyanoferric acid, potassium nitroprusside, sodium nitroprusside, sodium pentacyanoammineferroate, and ammonium disodium pentacyanoammineferroate (counter cation Z1 may be ammonium [0028]).
Regarding claim 4, JP 2018006109A discloses all of the claim limitations as set forth above.  JP 2018006109A further discloses said molecule comprises a ferrocyanide or a ferricyanide group is potassium ferricyanide or sodium pentacyanoammineferrate (some Z1 can include K+ [0030]-[0034]).
Regarding claim 7, JP 2018006109A discloses all of the claim limitations as set forth above.  JP 2018006109A further discloses said polymer matrix has a polymer chain architecture selected from the group consisting of homopolymer, random or block copolymer, random or block terpolymer, crosslinked polymer, interpenetrating network, and a polymer containing side chains (PTFE, PVDF, PE [0060] which are homopolymers).

Claim(s) 1, 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2004247155A, refer to English machine translation by EPO.
Regarding claim 1, JP 2004247155A discloses a polymeric ion-conducting membrane with an enhanced stability against attacks of free radicals (polymer electrolyte membrane, see P1; quinone exhibits stable properties against hydrogen peroxide, peroxide radicals, see P4), comprising:
(a) a polymer matrix (solid polymer electrolyte membrane, see P3), and
(b) a redox stabilizer (solid polymer electrolyte membrane contains quinone compound, see P4)
wherein said redox stabilizer is attached to said polymer matrix by chemical or ligand bonding, or said redox stabilizer is physically mixed with said polymer matrix (copolymer and quinone added to ethanol to make an ethanol dispersion and mixed thoroughly, see P5-6).
	Regarding claim 5, JP 2004247155A discloses all of the claim limitations as set forth above.  JP 2004247155A further discloses said redox stabilizer is a hydroquinone-based molecule that undergoes a redox cycle (benzoquinone, napthoquinone, anthraquinone, see P4).
Regarding claim 6, JP 2004247155A discloses all of the claim limitations as set forth above.  JP 2004247155A further discloses said is selected from the group consisting of hydroquinone, benzoquinone, naphthoquinone, phenanthraquinone, anthraquinone and all their related derivatives (benzoquinone, napthoquinone, anthraquinone, see P4).
Regarding claim 7, JP 2004247155A discloses all of the claim limitations as set forth above.  JP 2004247155A further discloses said polymer matrix has a polymer chain architecture selected from the group consisting of homopolymer, random or block copolymer, random or block terpolymer, crosslinked polymer, interpenetrating network, and a polymer containing side chains (copolymer, see P5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        2/8/2022